DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Application
Claims 1, 3, 5-10, 14, 15, 18, 19, 21, 23-25, 28, 30, 31, 36-39, 44, 47-49, 55, 60, 66, 68, 70, 71, 73, 74 are pending.
Election/Restrictions

Applicant's election with traverse of Group I, claims 1, 3, 5-10, 14, 15, 18, directed to a composition, and the species in the reply filed on 05/06/2022 is acknowledged. The election was made with traverse.
The traversal is on the ground(s) that Periana (WO2014/130987) does not disclose the composition of the instant claims and thus there is a special technical feature connecting Groups I-III. This is not found persuasive as the instant claims are found anticipated in view of Periana (WO2014/130987). Please see the rejection as set forth below.
The requirement is still deemed proper and is therefore made FINAL.
Claims 19, 21, 23-25, 28, 30, 31, 36-39, 44, 47-49, 55, 60, 66, 68, 70, 71, 73, 74 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim.
Please note that after a final requirement for restriction, the Applicants, in addition to making any response due on the remainder of the action, may petition the Commissioner to review the requirement.  Petition may be deferred until after final action on or allowance of claims to the invention elected, but must be filed not later than appeal.  A petition will not be considered if reconsideration of the requirement was not requested.  (See § 1.181.).
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).
Claims 1, 3, 5-10, 14, 15, 18 are under current examination.
Claim Rejections - 35 USC § 112 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 7-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 7-10 are indefinite as claim 7 recites a formula M+nXpLq, with no definition of any of the letters M, X, L, n, p and q.  
Since the dependent claims 8-10 does not cure the above deficiency, these claims are also indefinite.
Appropriate correction required.
For compact prosecution, the claims are interpreted according to broad definition provided in claim1, component a.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3, 5-10, 14, 15, 18 and elected species (A) and (C)-(E) are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Periana (WO2014/130987).
Periana discloses a reaction mixture (a composition) wherein reactants with examples of methane, ethane, propane etc. are functionalized into their oxygenates with examples of corresponding alcohols ROH, alcohol esters with examples MeTFA, EtTFA (a non-oxidizable liquid-component b of the instant claim 1) (matches definition of deactivated aliphatic as well as deactivated hetero-aliphatic (according to the definition provided in the instant specification, paragraphs 0060-0062 and 0068-0069:

    PNG
    media_image1.png
    349
    788
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    307
    777
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    460
    815
    media_image3.png
    Greyscale


(non-oxidizable liquid-inert (as it is a product and not reverting back to reactants in the presence of oxidizing electrophile); an oxidizing electrophile with example Tl(TFA)3 and Pb(TFA)4 (component a of the instant claims, with Thallium with conjugate anion of the oxygen acid -aliphatic or hetero aliphatic carboxylate, same as in the instant claims 1, 3, 6), which is reduced in the reaction to Tl(TFA) salt (Q=cation, main group element, Z=a conjugate anion of the oxygen acid, encompassed by aliphatic or hetero aliphatic carboxylate of the instant claims; a=b=1) (same as optional salt component c of the instant claims 1, 5, 14, 15) and regenerated in  situ in the reaction; an oxidizing regeneration agent with examples of molecular oxygen, H2O2 to generate and/or regenerate oxidizing electrophile (same as in the instant claims 7 and 8); an oxidative regeneration catalyst comprising Cu to generate and/or regenerate oxidizing electrophile (same as in the instant claims 9 and 10) and acid additive with examples of CF3COOH (encompassed by aliphatic carboxylic acid), methane sulfonic acid (same as claim 18 of the instant claims)  (entire application, especially abstract, pages 5-7, 10, 12-15, 17, 19, 21-23, 25-30, 33-34 and claims). Thus, the reaction mixture of the cited prior containing all components of the instant claims reads on instant claims. 
Since the cited prior art reads on all the limitations of the instant claims 1, 3, 5-10, 14, 15, 18, these claims are anticipated. 
Allowable subject Matter
The elected species, a combination of dimethyl sulfone and p-C6H4(CF3)2) as a non-oxidizable liquid, present allowable subject matter over the prior art on record.
Conclusion
No Claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PANCHAM BAKSHI whose telephone number is (571)270-3463. The examiner can normally be reached M-Thu 7-4.30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-2720627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PANCHAM BAKSHI/Primary Examiner, Art Unit 1623